DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Allowable Subject Matter
Claims 1-4 and 7-16, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s amendments and/or remarks filed on 12/03/2021, the prior art references (Nakai and Abraham) does not teach the at least indicated portion of the claim of an information processing apparatus configured to perform communication using one of a first communication mode supporting a function for communicating information concerning a service to be provided to an external apparatus, with the external apparatus, using Internet Protocol version 4 (IPv4) address or Internet Protocol version 6 (IPv6) address, and a second communication mode, which does not support performing communication using IPv4 address and supports performing communication using an IPv6 address, comprising: at least one memory that stores a set of instructions; and at least one processor that executes the instructions, causing the information processing apparatus to perform operations including: setting at least one type of an Internet Protocol (IP) address used for communication out of the IPv4 address and the IPv6 address as an operation setting of the information processing apparatus; and in a case where use of the second communication mode is enabled on the information processing apparatus and the operation setting is set to use the IPv4 address and not to use the IPv6 address for communication, assigning the IPv6 address as the IP address to be used in the second communication mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645